             Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
NISHA DESAI

                                   Plaintiff,

                 -against-
                                                                  COMPLAINT
KERRYN GERETY, MATTHEW COOKE, and
LAZOKA, INC.
                                                                  Jury Trial Demanded
                                    Defendant.
--------------------------------------------------------------X

        Plaintiff Nisha Desai (“Desai” or the “Plaintiff”), by and through her attorneys, The Roth

Law Firm PLLC, hereby submit this Complaint against Defendant Kerryn Gerety (“Gerety”),

Matthew Cooke (“Cooke”), and Lazoka, Inc. (“Lazoka” or the “Company”), and (collectively the

“Defendants”), as follows:

                                                   PARTIES

        1.       Plaintiff Nisha Desai is an individual residing in New York.

        2.       Upon information and belief, Defendant Kerryn Gerety is an individual residing in

the Commonwealth of Massachusetts that transacted business in connection with this dispute in

the City, County and State of New York.

        3.       Upon information and belief, Defendant Matthew Cooke is an individual residing

in the State of Tennessee that transacted business in connection with this dispute in the City,

County and State of New York.

        4.       Upon information and belief, Defendant Lazoka, Inc. is a corporation organized

and existing under the laws of the State of Delaware with its principal place of business in

Massachusetts. Lazoka has transacted business in connection with this dispute in the City, County

and State of New York.
             Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 2 of 19




        5.       Gerety was the founder of Lazoka and serves as its CEO, President, Treasurer, and

Secretary and serves on its Board of Directors.

        6.       Cooke has served as the COO of Lazoka.

              SUBJECT MATTER JURISDICTION, VENUE AND LEGAL FEES

        7.       This action arises under, among other things, Section 10(b) of the Securities

Exchange Act of 1934 and Rule 10b-5 thereunder (“Section 10(b)”). Plaintiff seeks to recover

damages Plaintiff sustained as a result of the Defendants’ conduct, the costs of this suit, interest,

and reasonable attorneys’ fees. The court’s jurisdiction is invoked under 28 U.S.C.A. §§ 1331,

1332, and 1337; 18 U.S.C.A. §§ 1964(a) and 1964(c).

        8.       Venue is proper in this District as a substantial part of the events or omissions

giving rise to the claim occurred in New York City. Defendants met with and solicited multiple

prospective investors in the Southern District of New York and offers and sales of securities took

place in this District. Plaintiff maintains offices in this District.

        9.       On September 23, 2018, Plaintiff entered into a Convertible Promissory Note and

Common Stock Purchase Agreement (the “Debt and Equity Securities Agreement” or

“Agreement”). Section 4.11 of the Agreement provides that: “[i]f action is instituted to collect on

this Note, the Company promises to pay all costs and expenses, including reasonable attorney’s

fees, incurred in connection with such action.”



                                      UNDERLYING FACTS

A.      The Offering Was Fraudulent

        10.      Gerety and Cooke have worked together for over 10 years.




                                                    2
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 3 of 19




       11.     Gerety founded Lazoka in 2015 as a technology company and has served as CEO

since then.

       12.     Cooke worked as Chief Operating Officer for Lazoka.

       13.     Gerety confirmed Cooke was her “right hand COO,” and Cooke confirmed he

worked with CEO Gerety in the COO function for her and Lazoka.

       14.     Cooke worked on multiple investor solicitations for Lazoka, multiple securities

agreements for Lazoka, Lazoka financials, Lazoka valuation analysis, management of the

Company, and primary management of the Company in Gerety’s absence.

       15.     Indicative of Cooke’s long-term and material management role with Lazoka, Cooke

earned a material equity position in the Company (greater than 5% fully-diluted equity) without a

commensurate financial investment.

       16.     In connection with an investment that forms the basis of this action, Defendants

solicited Plaintiff to enter into the Debt and Equity Securities Agreement and to invest $25,000 in

connection therewith.

       17.     In soliciting Plaintiff as equity and debt holder and in proffering securities

agreements to Plaintiff, Gerety and Lazoka made numerous falsifications and/or misleading

statements in order to induce investments in Lazoka, including but not limited to: (i) Lazoka had

received an “acquisition offer from PE firm for $6M” in October 2017 for an “acqui-hire” deal

and Lazoka, Inc’s add on to a wholesale food business; (ii) WilmerHale continued to serve as

securities and transaction counsel; (iii) the “acquisition value will be much higher” but Gerety

“want[s] to be fair and attract investors” so was pricing at only $6 million; (iv) at the time of the

Agreement, Lazoka was valued at $6 million and that was a “conservative” number; (v)

representing “Lazoka is currently in late-stage acquisition conversations with multiple main-




                                                 3
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 4 of 19




stream consumer retail chains for our technology + strategic insight”; (vi) Lazoka was in

acquisition conversations to four different entities in October 2018; (vii) sophisticated

professionals think Lazoka is easily valued at $10 million; (viii) stating “[w]e have an investor in

Boston interested in a potential board seat + cutting a $1M check”; (xi) the Company was already

charging a $295/month software-as-a-service subscription fee for farms, with several hundred

farms on the platform, and was collecting a 25% transaction fee on the marketplace side, as “all

customers pay”; (x) the Company’s technology was fully built and “immediately scalable”; (xi)

false and/or misleading statements regarding management Gerety and Cooke’s qualifications,

prior work history, and outside business interests; (x) misrepresentations concerning the

Company’s existing paying customers, recurring revenue, being in good standing, authorized

corporate actions, tax filings, existing investor commitments, the acquisition and operating plan

and valuation.

       18.       Importantly, none of Gerety, Cooke, or Lazoka’s representations made to investors

were accompanied by any risk disclosures required to be provided to potential investors or to

qualify management’s representations.

       19.       As a matter of securities law, Gerety, Cooke, and Lazoka were required to disclose

all “material information” (meaning, information that an investor would consider important in the

evaluation of an investment decision) yet the current situation and management’s actions give

reason to believe that Gerety, Cooke, and Lazoka not only misrepresented material information,

but also failed to disclose other material information in connection with its securities offerings.

       20.       Plaintiff reasonably relied on the representations in written materials and due

diligence meetings with Lazoka CEO Kerryn Gerety and COO Matthew Cooke in deciding to enter

into securities agreements and business agreements with Gerety and Lazoka.




                                                  4
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 5 of 19




       21.     Based on these material misrepresentations made by Gerety, Cooke, and Lazoka,

and the omissions, Plaintiff entered into: (i) a Debt and Equity Securities Agreement; and (ii) a

Consulting Agreement, dated October 2018.

       22.     Notwithstanding the obligations contained therein, Defendants have since been

holding Plaintiff’s cash and entitlements to remuneration.

       23.     The Debt and Equity Securities Agreement provided that Plaintiff’s capital

allocation to the Company would be made “against the issuance and delivery by the Company of

a convertible promissory note…. and the number of shares of the Company’s common stock set

forth next to the Purchasers name on the Schedule of Purchasers” which, under the written

Agreement, were to be delivered on September 23, 2018, termed the Effective Date.

       24.     Section “2.3 Delivery” of the Debt and Equity Securities Agreement provided that:

“[a]t the Closing and each Additional Closing (i) each Purchaser shall deliver to the Company a

check or wire transfer funds in the amount of such Purchaser’s Loan Amount; and (ii) the Company

shall issue and deliver to each Purchaser a Note in favor of such Purchaser payable in the principal

amount of such Purchaser’s Loan Amount and a certificate for the Purchaser’s Shares.”

       25.     Gerety breached the Debt and Equity Securities Agreement by repeatedly failing

and refusing to deliver the Note and shares to Plaintiff.

       26.     Importantly, notwithstanding the fact that the funds were to be placed into Lazoka

and pursuant thereto, Gerety sent an email to Plaintiff instructing Plaintiff to wire monies to a

Lazoka bank account. Plaintiff subsequently learned that said monies were wired into Gerety’s

personal bank account and not that of the Company.

       27.     Thus, remarkably, Gerety siphoned investor and Lazoka funds into her personal

bank account, a material misrepresentation of the use of proceeds of the investment.




                                                  5
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 6 of 19




       28.     Despite soliciting Plaintiff as investor, proffering securities agreements, and

requesting and accepting our client’s funds via wire in 2018, to date and as of 2021, Gerety, Cooke,

and Lazoka have repeatedly failed and refused to provide a countersigned Agreement to Plaintiff.

       29.     Gerety and Cooke also materially misrepresented their legal authority to enter into

securities transactions for Lazoka. That is, under Section 3.1 of the Agreement, the Company

represented that: “[t]he Company has the requisite corporate power to own and operate its

properties and assets and to carry on its business as now conducted and as proposed to be

conducted” and “[t]he Company is a corporation duly organized, validly existing and in good

standing under the laws of the State of Delaware.” Then, in Section 3.2, the Company represented

that: “[t]he Company has all requisite corporate power to execute and deliver this Agreement, to

issue each Note (collectively, the “Loan Documents”) and the Shares and to carry out and perform

its obligations under the terms of the Loan Documents.”

       30.     However, on May 14, 2019, Defendants’ counsel admitted to Plaintiff in an email

that those representations by Gerety and Cooke were false.

       31.     Therein, Defendants’ counsel wrote to Plaintiff in relevant part: “Nisha [Desai]– in

getting this sorted out I have discovered that Wilmer Hale never filed an amended charter with the

Delaware Secretary of State to increase the authorized stock of Lazoka, Inc. I do not know why

the charter was never amended. It still sets at the original 1,000 shares. … the company could not

have issued shares to you previously because it did not have authorized capital.”

       32.     Simply, Defendants Gerety, Cooke, and Lazoka solicited and accepted Plaintiff’

funds based on false representations of fact contained in the Debt and Equity Securities Agreement.

       33.     Additionally, under Section 3.1 of the Agreement, the Company represented that:

“[t]he Company is a corporation duly organized, validly existing and in good standing under the




                                                 6
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 7 of 19




laws of the State of Delaware.” However, Delaware Division of Corporations records state that

the Company’s actual status was that of a Voided Delaware Corporation, which would confirm

the Company was not in good standing under the laws of the State of Delaware at the time Gerety

made securities representations. Again, Gerety’s representations were false.

        34.     The Delaware Division of Corporations stated that Lazoka Inc. has a status of

“Delinquent” and “Tax Due,” despite Gerety informing Desai that the Company had filed and was

current on its tax filings.

   B. Defendant’s Fraudulently Induced Plaintiff
   To Enter Into the Consulting Agreement

        35.     After Gerety induced Plaintiff to wire $25,000 into Gerety’s personal bank account

and to accept 0.125% fully-diluted equity in the Company which Gerety stated was worth $7,500,

Gerety and Cooke then induced Plaintiff to agree to provide business consulting services in early

October 2018.

        36.     As payment for such business consulting services, Gerety and Cooke agreed to

provide Plaintiff with additional common equity shares in Lazoka, which Gerety stated equated to

0.5% fully-diluted equity in the Company and which Gerety stated represented $30,000 in value

at the time. Gerety again confirmed that the company’s $6,000,000 value was conservative and

sophisticated professionals and advisors stated Lazoka is easily valued at $10 million.

        37.     Because Lazoka’s own counsel admitted to Desai in May 2019 that Lazoka was

logistically incapable of providing any such shares in October 2018, and Gerety’s representations

of the stated valuation of the Company were either false or misleading, Gerety and Cooke’s actions

constitute additional material misrepresentations of fact, constituting additional violations of the

federal securities laws.




                                                 7
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 8 of 19




       38.     In addition, during the due diligence and negotiation period leading up to the

October 27, 2018 Consulting Agreement, Gerety admitted that she and Cooke “discussed” that “no

financials or earth shattering insight” would be shared in advance of this securities agreement, as

if no further material information in connection with these securities offerings existed or required

disclosure. As a matter of securities law, Gerety, Cooke, and Lazoka were required to disclose all

“material information” (meaning, information that an investor would consider important in the

evaluation of an investment decision) yet the current situation and management’s actions give

reason to believe that Gerety, Cooke,and Lazoka not only misrepresented material information,

but also failed to disclose other material information in connection with its securities offerings.

Thus, Gerety and Cooke conspired then to withhold material information in connection with the

Company’s securities offerings.

       39.     In October 2018, Gerety addressed the consulting agreement, writing to Desai: “As

for the arrangement: .5 points [of common full-diluted equity] is the intended compensation for a

presentation worthy competitive analysis/Porter 5 Forces document (I understand right now it’s

potentially going to come over initially in draft format).”

       40.     During a telephone conversation the morning of October 27, 2018, Gerety nagai

confirmed to Desai the agreement and the nature and scope of the Porter’s 5 Forces work. Gerety

confirmed that she and Cooke constructed these terms and both agreed to this securities

transaction.

       41.     After completing several weeks of research, in November 2018, Desai wrote to

Gerety: “please see attached the final draft of the Porter's 5 Forces/ Strategic Analysis for Lazoka.

Please let me know if you have any questions” and attached the Porter’s 5 Forces analysis pursuant

to the agreement.




                                                 8
         Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 9 of 19




       42.    In December 2018, when Plaintiff again demanded the securities certificates to

which she was contractually entitled, Gerety wrote she was “get[ting] with Matt [Cooke] re:

papering” both the Debt and Equity Securities Agreement and the equity certificates pursuant to

the Consulting Agreement.

       43.    In January 2019, regarding this business consulting agreement, Gerety again

confirmed to Desai “You will be compensated for the written analysis and will receive

documentation.”

       44.    In January 2019, regarding the business consulting agreement, Desai emailed

Gerety: “Kerryn -- the write-up was delivered per the agreement; please let me know a specific

date regarding the documentation.”

       45.    From November 2018 through present, Gerety and Cooke repeatedly refused to

deliver Plaintiff’ securities documentation pursuant to the work performed under this business

consulting agreement.

       46.    In May 2019, as a result of Gerety and Cooke’s misrepresentations, Desai was

forced to take up outstanding matters with Lazoka’s new counsel, Greenberg Traurig.

       47.    In June 2019, Lazoka’s counsel at Greenberg Traurig confirmed that Plaintiff Desai

was entitled to the .5% equity compensation for work performed; Gerety was copied on Lazoka

counsel’s numerous confirming correspondences with Desai.

       48.    In June 2019, Lazoka’s counsel sent Desai the “Lazoka Capitalization Table”; this

document lists Plaintiff Desai as entitled to .5% fully-diluted common equity. Gerety was copied

on this correspondence.




                                               9
         Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 10 of 19




       49.     In fact, Lazoka counsel wrote that the Lazoka Capitalization Table was

“constructed from the records that [Gerety] provided to [Lazoka counsel]” and from discussions

with Gerety. Gerety was copied on this correspondence.

       50.     In June 2019, Lazoka counsel Greenberg Traurig wrote to Desai: “we will create

and deliver the certificates representing your shares for the amount specified in the cap table.” This

amount reflected the .5% fully-diluted common equity per the Consulting Agreement. Gerety was

copied on said correspondence.

       51.     In July 2019, Desai spoke to Cooke regarding Lazoka and the Lazoka securities

agreements. Cooke confirmed he regularly speaks with Gerety regarding Lazoka and would

follow up with her on the matters.

       52.     Upon information and belief, Lazoka counsel never delivered certificates to

Plaintiff because Gerety as CEO had not paid outstanding bills owed to counsel’s law firm, in part

because Gerety had siphoned investor funds for her personal use.

       53.     Despite the clear record of this agreement and understanding by parties of the

required payment, Gerety and Lazoka began to deny the existence of any such arrangement.

       54.     Further, as admitted by Lazoka counsel at Greenberg Traurig, although Lazoka

common equity shares were intended to serve as a form of payment for consulting services, the

security transaction could not, as a matter of fact or law, be considered a legitimate payment

because the Lazoka Charter was never amended and Gerety, Cooke, and “the company could not

have issued shares to [Desai] previously because it did not have authorized capital.” With respect

to the October 2018 agreement, Gerety and Cooke’s actions constitute an additional violation of

the anti-fraud provisions of the securities laws.




                                                    10
         Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 11 of 19




       55.     Had Plaintiff known that Defendants misrepresented the $6,000,000 current

valuation in October 2018, misrepresented the company’s authorized capitalization, and would not

produce securities certificates, Plaintiff would not have agreed to accept payment for advisory

services in the form of stock.

C. Defendants Refuse Shareholder’s Properly Presented Books & Records Demands

       56.     As equity stockholder, Plaintiff is entitled to and has attempted to claim statutory

inspection rights under Delaware General Corporation Law 220.

       57.     From December 2018 until present, Plaintiff repeatedly wrote and spoke to Gerety,

Lazoka, and Lazoka’s counsel that Plaintiff, as shareholder and lender, remained extremely

concerned regarding seeming egregious mismanagement and looting of the Company’s assets with

Gerety acting as CEO, Director of the Board, and potentially an alter ego of Lazoka, given her

siphoning of Company and investor funds into her personal bank account.

       58.     Since December 2018, Plaintiff has communicated concerns and information

requests to Defendants.

       59.     For example, in April 2019, Desai wrote to Gerety: “for various reasons

communicated today and previously, I remain concerned about the management of Lazoka and the

exercise of fiduciary obligations. As stated on various occasions -- including but not limited to

Sept. 23. 2018; Sept. 28, 2018; Nov. 2, 2018; Dec. 15, 2018; Dec. 16, 2018; Dec. 29, 2018; Jan.

23 and 24, 2019; Mar. 29, 2019; Apr. 3, 2019; Apr. 5, 2019; Apr. 10, 2019; Apr. 15, 2019; and

Apr. 23, 2019 -- I have yet to receive from you i) the Lazoka-countersigned Note and Stock

Purchase Agreement dated Sept. 23 2018 related to my concurrent cash investment, ii) the stock

certificates contractually required under Section 2.3 of that Sept. 23, 2018 Agreement, or iii) the




                                                11
         Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 12 of 19




stock certificates related to the Nov. 8, 2018 consulting work performed. None of the excuses you

have previously provided release you from your obligations under contract law and securities law.”

       60.     Additionally, in August 2019, Plaintiff as shareholder, wrote to Gerety: “these

matters have been outstanding since September 2018: I've given you nearly a year, and you have

failed to demonstrate any semblance of sound governance or capable management, failed

repeatedly to meet commitments which you set and which are legally required, not provided any

investor updates as promised, and over-committed and under-delivered on numerous occasions

without adequate or timely remediation. You've consistently proven yourself to be of

untrustworthy character, poor judgment, and likely in breach of fiduciary duty.”

       61.     Again, in February 2020, Desai wrote to Gerety: “I am concerned about potential

mismanagement, corporate waste, inappropriate use of company funds, and management abuse,

among other items, including by you as a director and officer of Lazoka.”

       62.     Then in March 2020, Desai wrote to Gerety: “I am concerned that you have

embezzled funds, committed securities fraud and wire fraud, engaged in illegal self-dealing with

lender funds, engaged in bad faith negotiations, and lied about business matters to intentionally

mislead prospective investors, among other items.”

       63.     In May 2020, Desai wrote to Gerety and Lazoka counsel: “As a common equity

holder, I am entitled to and have claimed inspection rights under Delaware General Corporation

Law 220 to review books and records and other specified documents pertinent in order to

investigate potential corporate wrongdoing.”

       64.     These concerns relate to Plaintiff’s belief that her investment proceeds under the

Agreement were directed to be sent to Gerety’s personal bank account and that Gerety has engaged

in other conflicted conduct in violation of Gerety’s fiduciary duties to the Company (including a




                                               12
         Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 13 of 19




breach of the duty of loyalty) by: (i) using investor funds to pay for personal expenses, including

vacations to Hawaii and Spain; (ii) admitting to refusing capital offers from other venture capital

firms with insignificant business-related rationale or minority shareholder considerations; (iii)

failing to inform shareholders of information that is important in evaluating the Company

including a failure and refusal to provide a single meaningful update on the Company since the

time of Plaintiff’s original investment in September 2018; (iv) taking down the e-commerce

Company’s website without warning to shareholders or providing any rationale for doing so, and

(v) admitting to working during normal business hours on “a side company [Gerety] started with

2 guy friends” despite Gerety representing to Plaintiff that Gerety was working exclusively for

Lazoka, Inc.

       65.     Upon information and belief, the “side company [Gerety] started with 2 guy

friends” is Oak Street Associates LLC, a new corporation formed by Cooke and Gerety, and a

conduit for their investor manipulation and to siphon resources and duties owed to Plaintiff as a

Lazoka shareholder and creditor.

       66.     Desai has repeatedly asked for the Company and its counsel to provide her with its

books and records for review and in connection with her investigation of potential

mismanagement, waste, and fiduciary wrongdoing by Gerety, Cooke, and Lazoka, Inc.

       67.     As Plaintiff is a common equity shareholder, and demand has repeatedly been made

that the Company provide for inspection all such requested documents pursuant to Section 220 of

the Delaware General Corporation Law. In light of concerns communicated to Defendants,

Plaintiff made formal request and demanded inspection of the board materials; documents

identifying the company’s bank accounts and related party accounts; and documents identifying




                                                13
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 14 of 19




all revenues, expenses, salaries, tax filings, contracts, payments, claims, and uses of all investor

proceeds. To date, however, no such documents have been provided.

        68.     Since the date of Plaintiff’s investment, in her capacity as common equity

shareholder, Plaintiff continuously requested information from Gerety and Lazoka regarding

Lazoka’s business, use of funds, executive compensation, financials, and countersigned

investment certificates, among other items.

        69.     Gerety had committed to sending investor updates by the week of January 28, 2019,

yet she has failed to produce such investor updates.

        70.     In February 2020, Gerety wrote to Desai that Gerety “will also be offering quarterly

group conference calls moving forward to keep all investors more adequately in the loop.” Gerety

was engaging in yet another delay scheme here and another investor manipulation, as no such

investor calls were offered.

        71.     Defenden’s have or should have been subject to document preservation in advance

of litigation since 2019.

        72.     Upon information and belief, a full accounting of Lazoka’s business records will

reveal an outrageous misuse and diversion of investor funds and breach of the duty of loyalty.

                  AS AND FOR A FIRST CLAIM FOR RELIEF AGAINST
                              GERETY AND LAZOKA
              FOR VIOLATION OF § 10(b) OF THE SECURITIES ACT OF 1934
                   AND RULE 10b-5 PROMULGATED THEREUNDER

        73.     Plaintiff repeat and re-allege each of the above paragraphs as if fully set forth herein

in their entirety.

        74.     The aforementioned material misrepresentations and omissions contained in the

Debt and Equity Securities Agreement and in the due diligence discussions, on which Plaintiff

relied to their detriment, constitute fraudulent and deceptive acts and practices by Defendants



                                                  14
         Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 15 of 19




Lazoka and Gerety, committed knowingly, intentionally and/or grossly negligently and with a

deliberate and/or reckless indifference to making an accurate, fair, balanced and non-misleading

presentation to Plaintiff, in violation of §10(b) of the Securities Exchange Act of 1934, 15 U.S.C.

§78j(b), and Rule 10b-5 promulgated thereunder.

       75.     As a direct result of Defendant Lazoka and Gerety’s securities fraud, Plaintiff have

been injured in an amount to be determined at trial, but believed to be no less than $152,525,

exclusive of interest and all attorneys’ fees and costs associated in prosecuting this action. As

Defendants’ actions were intentional and designed to deceive the Plaintiff and the public in

general, Plaintiff respectfully request an additional award of $500,000 in punitive damages.

                      AS AND FOR A SECOND CLAIM FOR RELIEF
                     FOR FRAUD AND FRAUD IN THE INDUCEMENT

       76.     Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

       77.     In soliciting an investment from Plaintiff, Defendants misrepresented to Plaintiff

numerous facts thereon.

       78.     The material misrepresentations and omissions by the Defendants described above,

on which Plaintiff relied to their detriment, were fraudulent and made with the intent to mislead

Plaintiff and induce it into investing.

       79.     At the time they solicited the investment from Plaintiff, Defendants knew that the

representations were false.

       80.     Plaintiff relied upon Defendants’ misrepresentations.

       81.     As a result of Defendants’ improper conduct, Plaintiff have been damaged in an

amount to be determined at trial, but no less than $152,525, exclusive of interest and all attorneys’

fees and costs associated in prosecuting this action. As Defendants’ actions were intentional and




                                                 15
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 16 of 19




designed to deceive the Plaintiff and the public in general, Plaintiff respectfully requests an

additional award of $500,000 in punitive damages.

                            AS AND FOR A THIRD CLAIM FOR RELIEF
                                      FOR CONVERSION

        82.     Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

        83.     Plaintiff invested monies upon Defendants’ misrepresentations.

        84.     Said monies were invested not in Lazoka but deposited by Gerety in her personal

bank account.

        85.     As a result of Defendants’ improper conduct, Plaintiff has been damaged in an

amount to be determined at trial, but no less than $152,525, exclusive of interest and all attorneys’

fees and costs associated in prosecuting this action. As Defendants’ actions were intentional and

designed to deceive the Plaintiff and the public in general, Plaintiff respectfully requests an

additional award of $500,000 in punitive damages.

                     AS AND FOR A FOURTH CLAIM FOR RELIEF
                   FOR BREACH OF CONTRACT (Pled in the Alternative)

        86.     Plaintiff repeats and re-alleges each of the above paragraphs as if fully set forth

herein in their entirety.

        87.     Lazoka and Plaintiff entered into a valid and binding agreement wherein Plaintiff

would enter into a convertible debenture note agreement and common stock agreement from

Lazoka, in a monetary amount of $25,000; and in consideration thereof, Lazoka would deliver said

countersigned note and shares to Plaintiff.

        88.     Plaintiff performed her obligations under the parties’ Debt and Equity Securities

Agreement by signing the agreement and making the agreed upon payment within 2 business days.




                                                 16
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 17 of 19




        89.      Lazoka breached its obligations under Debt and Equity Securities Agreement by

failing and refusing to deliver to Plaintiff the Lazoka countersigned agreement or the equity

certificates.

        90.      As a direct result of Gerety’s breach of contract and Gerety and Cooke’s

falsifications, Plaintiff have been injured in an amount to be determined at trial, but believed to be

no less than $152,525, exclusive of interest and all attorneys’ fees and costs associated in

prosecuting this action.

                AS AND FOR A FIFTH CLAIM FOR RELIEF AGAINST LAZOKA
                    FOR UNJUST ENRICHMENT (Pled in the Alternative)

        91.      Plaintiff repeats and re-alleges each of the above paragraphs as if fully set forth

herein in their entirety.

        92.      In the alternative to Plaintiff’s securities fraud and breach of contract claims,

Lazoka should be held liable on an unjust enrichment claim.

        93.      Plaintiff submitted a $25,000 cash investment for Lazoka’s account, for which

Plaintiff received no consideration in return.

        94.      Despite demand, Lazoka has refused to repay Plaintiff the amount paid.

        95.      Lazoka has been enriched at Plaintiff’s expense.

        96.      It would be against good conscience and equity to permit Lazoka to retain the

benefits of Plaintiff’s monies without reimbursement.

        97.      As a result of the foregoing, Plaintiff have been damaged in an amount to be

determined at trial.




                                                 17
          Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 18 of 19




                     AS AND FOR A SIXTH CLAIM FOR RELIEF AGAINST
                                 LAZOKA AND GERETY
                               FOR UNJUST ENRICHMENT

        98.     Plaintiff repeat and re-allege each of the above paragraphs as if fully set forth herein

in their entirety.

        99.     Upon information and belief, monies paid by Plaintiff in exchange for Lazoka

convertible debt and common equity were diverted to Gerety and Lazoka, for their own use and to

the detriment of Plaintiff.

        100.    Lazoka and Gerety have each been enriched at Plaintiff’s expense.

        101.    It would be against good conscience and equity to permit Lazoka and Gerety to

retain the benefits of Plaintiff’ monies without reimbursement.

        102.    As a result of the foregoing, Plaintiff have been damaged in an amount to be

determined at trial.

                       AS AND FOR A SEVENTH CLAIM FOR RELIEF
                           FOR BREACH OF FIDUCIARY DUTY

        103.    Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

        104.    Defendants owed Plaintiff a fiduciary duty.

        105.    Defendants breached their duty by, among other things, making material

misrepresentations of fact.

        106.    As a result of Defendants’ breaches of their fiduciary duties, Plaintiff has incurred

damages in an amount to be determined at trial, no less than $152,525, exclusive of interest and

all attorneys’ fees and costs associated in prosecuting this action. As Defendants’ actions were

intentional and designed to deceive the Plaintiff and the public in general, Plaintiff respectfully

requests an additional award of $500,000 in punitive damages.




                                                  18
         Case 1:21-cv-02756-LAP Document 6 Filed 04/01/21 Page 19 of 19




       WHEREFORE, Plaintiff respectfully requests the relief sought herein, together with any

other relief that the Court deems just and proper.

DATED:         New York, New York
               March 31, 2021

                                                     THE ROTH LAW FIRM, PLLC


                                                     By:    s/ Richard A. Roth
                                                            Richard A. Roth
                                                     295 Madison Avenue, 22nd Fl.
                                                     New York, New York 10017
                                                     Tel: 212-542-8882
                                                     Fax: 212-542-8883
                                                     Attorneys for Plaintiff




                                                19
